            Case 6:20-cv-00277-ADA Document 22 Filed 07/31/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 NCS MULTISTAGE INC.                            §
                                                §
    Plaintiff,                                  §   CIVIL ACTION NO. 6:20-cv-00277-ADA
                                                §
                     vs.                        §
                                                §
 NINE ENERGY SERVICE, INC.                      §
                                                §
    Defendant.                                  §
                                                §

                         JOINT MOTION FOR ENTRY OF THE
                      PARTIES’ PROPOSED SCHEDULING ORDER
       Pursuant to the Court’s Order Governing Proceedings – Patent Cases (Dkt. 20) dated June

30, 2020, Plaintiff NCS Multistage Inc. and Defendant Nine Energy Service, Inc. hereby move

this Court to enter the Parties’ Proposed Scheduling Order, attached as Exhibit 1.

       The parties have conferred with the Court’s patent clerk to select January 14, 2021

(9 a.m.) as the date of the Markman hearing. Additionally, the clerk advised the parties that trial

would be set for October 18, 2021. As such, the parties have modified the Court’s default

scheduling order to accommodate these two dates, as well as to accommodate any federal

holidays.
         Case 6:20-cv-00277-ADA Document 22 Filed 07/31/20 Page 2 of 2




 Dated: July 30, 2020                               Respectfully submitted,


 /s/ Domingo M. LLagostera                          /s/ Hilary L. Preston
 Domingo M. LLagostera                              Hilary L. Preston
 (Attorney-in-charge)                               (Attorney-in-charge)
 State Bar No. 24070157                             Texas Bar No. 24062946
 DLLagostera@BlankRome.com                          hpreston@velaw.com
 Russell T. Wong (admitted pro hac vice)            VINSON & ELKINS LLP
 State Bar No. 21884235                             2801 Via Fortuna, Suite 100
 RWong@blankrome.com                                Austin, TX 78746
 Andrew K. Fletcher (admitted pro hac vice)         Telephone: +1.512.542.8400
 PA State ID. 75544                                 Fax: +1.512.542.8612
 AFletcher@blankrome.com
 Munira Jesani (admitted pro hac vice)              Parker D. Hancock
 State Bar No. 24101967                             Texas Bar No. 24108256
 MJesani@blankrome.com                              phancock@velaw.com
 717 Texas Avenue, Suite 1400                       Sean P. Belding
 Houston, TX 77002                                  Texas Bar No. 24109634
 Tel.: (713) 632-8682                               sbelding@velaw.com
                                                    VINSON & ELKINS LLP
 Attorneys for Plaintiff / Counter-                 1001 Fannin Street, Suite 2500
 Defendant NCS Multistage Inc.                      Houston, TX 77002-6760
                                                    Telephone: +1.713.758.2222
                                                    Fax: +1.713.758.2346

                                                    Attorneys for Defendant / Counter-
                                                    Plaintiff Nine Energy Services, Inc.




                               CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record were electronically served with a

copy of the foregoing on July 30, 2020 via the Court’s CM/ECF system.

                                                      /s/ Domingo M. LLagostera
                                                      Doming M. LLagostera




                                                2
